       Case 1:18-cv-00088-DAE Document 116 Filed 05/08/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION

Jerome Schmidt,                       §
                                      §
      Plaintiff,                      §     NO: AU:18-CV-00088-DAE
vs.                                   §
                                      §
United States of America,             §
                                      §
      Defendant.                      §


                   ORDER SETTING STATUS CONFERENCE
                       VIA VIDEO CONFERENCE
      It is hereby ORDERED that the above entitled and numbered case is set

for a STATUS CONFERENCE VIA VIDEO CONFERENCE before Senior U.S.

District Judge David A. Ezra in Courtroom 5, on the Third Floor of the John H.

Wood, Jr. United States Courthouse, 655 East Cesar E. Chavez Boulevard, San

Antonio, TX, on Monday, May 11, 2020 at 01:30 PM.

      IT IS SO ORDERED.

      DATED: San Antonio, Texas May 08, 2020.




                                          ______________________________
                                          DAVID A. EZRA
                                          SENIOR U.S. DISTRICT JUDGE
